Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on August 14th, 2020, which claim 1-18 have been presented for examination, and an interview conducted on 03/03/2022 with the Applicants' representative Attorney Brian Short (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439), and over telephonic discussion by Attorney Brian Short (Reg. No. 41,309) on March 3rd, 2022. 

4.	Claims 1, 3-7, 9-13 and 15-18 (Renumbered 1-15) are allowed.



Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended)  A computer implemented method for enhancing compilation of source code, the method comprising:
receiving a first intermediate representation code of the source code as input data, wherein the first intermediate representation code comprises a plurality of basic block (BB) instructions generated from the corresponding source code;
, comprising identifying a minimum offset and a maximum offset for each group of identical BB instructions, wherein each group of identical BB instructions is identified based on instruction identifier and allotted buffer, computing an area for each group of identical BB instructions based on the minimum offset and the maximum offset identified, and determining that each group of identical BB instructions satisfies the criteria for blockification when a difference between the computed area and a total number of identical BB instructions in each group is less than a threshold; 
generating, based on the determination, a second intermediate representation code by blockification of at least one of one or more groups of identical BB instructions in the first intermediate representation code; and
compiling the second intermediate representation code to obtain a corresponding enhanced executable code for executing the source code.

2	(Cancel). 
3.	(Original)  The computer implemented method of claim 1, wherein the step of blockification comprises merging of the at least one of one or more groups of identical BB instructions using one of one-dimensional Single Instruction Multiple Data (SIMD) vectorization and two-dimensional SIMD vectorization.
4.	(Original)  The computer implemented method of claim 3, wherein merging the at least one of one or more groups of identical BB instructions comprises generating one or more vector instructions for each group of identical instructions using one of one-dimensional SIMD vectorization and two-dimensional SIMD vectorization.

5.	(Original)  The computer implemented method of claim 4, wherein generating the one or more vector instructions comprises generating the one or more vector instructions based on SIMD width of a vector register.

6.	(Original)  The computer implemented method of claim 1, wherein each BB instruction is one of LOAD, Arithmetic Logic and Multiply (ALM), and STORE instructions, wherein the instruction identifier is at least one of LOAD, ALM, and STORE identifier.


a memory;
a processor, coupled to the memory, and configured to:
receive a first intermediate representation n code of the source code as input data, wherein the first intermediate representation code comprises a plurality of basic block (BB) instructions generated from the corresponding source code;
analyze each of the plurality of BB instructions to determine one or more groups of identical BB instructions that satisfy at least one criteria for blockification, comprising the processor being configured to identify a minimum offset and a maximum offset for each group of identical BB instructions, wherein each group of identical BB instructions is identified based on instruction identifier and allotted buffer, compute an area for each group of identical BB instructions based on the minimum offset and the maximum offset identified, and determine that each group of identical BB instructions satisfies the criteria for blockification when a difference between the computed area and a total number of identical BB instructions in each group is less than a threshold; 
generate, based on the determination, a second intermediate representation code by blockification of at least one of one or more groups of identical BB instructions in the first intermediate representation code; and
compile the second intermediate representation code to obtain a corresponding enhanced executable code for executing the source code.

8.	(Canceled).

9.	(Original)  The device of claim 7, wherein the step of blockification includes merge the at least one of one or more groups of identical BB instructions using one of one-dimensional Single Instruction Multiple Data (SIMD) vectorization and two-dimensional SIMD vectorization.

10.		(Original)  The device of claim 9, wherein to merge the at least one of one or more groups of identical BB instructions, the processor is configured to generate one or more vector instruction for each group of identical instructions using one of one-dimensional single instruction multiple data (SIMD) vectorization and two-dimensional SIMD vectorization.



12.		(Original)  The processing device of claim 7, wherein each BB instructions is one of LOAD, Arithmetic Logic Multiply (ALM), and STORE instructions.

13.		A non-transitory computer-readable storage medium that stores instructions executable by a computer that, in response to execution by the computer, cause the computer to perform or control performance of operations comprising:
receive a first intermediate representation code of the source code as input data, wherein the first intermediate representation code comprises a plurality of basic block (BB) instructions generated from the corresponding source code;
analyze each of the plurality of BB instructions to determine one or more groups of identical BB instructions that satisfy at least one criteria for blockification, comprising identifying a minimum offset and a maximum offset for each group of identical BB instructions, wherein each group of identical BB is identified based on instruction identifier and allotted buffer, computing an area for each group of identical BB instructions based on the minimum offset and the maximum offset identified, and determining that each group of identical BB instructions satisfies the criteria for blockification when a difference between the computed area and a total number of identical BB instructions in each group is less than a threshold;
generate, based on the determination, a second intermediate representation code by blockification of at least one of one or more groups of identical BB instructions in the first intermediate representation code; and
compile the second intermediate representation code to obtain a corresponding enhanced executable code for executing the source code.

14.	(Cancel). 

15.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein the operations for blockification comprises at least one operation to merge the at least one of one or more 

16.	(Original)  The non-transitory computer-readable storage medium of claim 15, wherein the operations to merge the at least one of one or more groups of identical BB instructions comprises at least one operations to generate one or more vector instructions by converting each group of identical instructions using one of one-dimensional SIMD vectorization and two-dimensional SIMD vectorization.

17.	(Original)  The non-transitory computer-readable storage medium of claim 16, wherein the operation to generate the one or more vector instructions comprises generating one or more vector instructions based on SIMD width of a vector register.

18.	(Original)  The non-transitory computer-readable storage medium of claim 13, wherein each BB instruction is one of LOAD, Arithmetic Logic Multiply (ALM), and STORE instructions.
                                                          —o—o—o—

 ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “analyzing each of the plurality of BB instructions to determine one or more groups of identical BB instructions that satisfy at least one criteria for blockification, comprising identifying a minimum offset and a maximum offset for each group of identical BB instructions, wherein each group of identical BB instructions is identified based on instruction identifier and allotted buffer, computing an area for each group of identical BB instructions based on the minimum offset and the maximum offset identified, and determining that each group of identical BB instructions satisfies the criteria for blockification when a difference between the computed area and a total number of identical BB instructions in each group is less than a threshold” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                                        03/11/2022